                                                                                      Case 2:14-cv-00885-JCM-GWF Document 108 Filed 11/14/18 Page 1 of 2



                                                                                  1   FRANK M. FLANSBURG III, ESQ., Nevada Bar No. 6974
                                                                                      fflansburg@bhfs.com
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135

                                                                                  5   Attorneys for Defendant/Counterclaimant Samuel R. Bailey

                                                                                  6

                                                                                  7

                                                                                  8                              UNITED STATES DISTRICT COURT
                                                                                  9                                      DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   BANK OF AMERICA, N.A.,                       CASE NO.: 2:14-CV-885-JCM-GWF
                                                                                 11                        Plaintiffs,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12            vs.
                                                      702.382.2101




                                                                                 13   SAMUEL R. BAILEY, et al.,                        STIPULATION AND ORDER FOR
                                                                                                                                        DISMISSAL WITH PREJUDICE
                                                                                 14
                                                                                                           Defendants,
                                                                                 15
                                                                                 16
                                                                                      SAMUEL R. BAILEY,
                                                                                 17

                                                                                 18
                                                                                                           Counterclaimant,
                                                                                 19
                                                                                               vs.
                                                                                 20
                                                                                      BANK       OF AMERICA,        N.A.,
                                                                                 21   WESTCORLAND TITLE INSURANCE
                                                                                      COMPANY, a Florida Corporation, and
                                                                                 22   NEVADA TITLE COMPANY, a Nevada
                                                                                      Corporation,
                                                                                 23

                                                                                 24                        Counterdefendants
                                                                                 25
                                                                                      ///
                                                                                 26
                                                                                      ///
                                                                                 27
                                                                                      ///
                                                                                 28
                                                                                                                                   1
                                                                                      17836182.1
                                                                                      Case 2:14-cv-00885-JCM-GWF Document 108 Filed 11/14/18 Page 2 of 2



                                                                                  1                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

                                                                                  2            Defendant/Counterclaimant Samuel R. Bailey (“Bailey”), by and through the law firm of

                                                                                  3   Brownstein Hyatt Farber Schreck, LLP, and Plaintiff/Counterdefendant Bank of America, N.A.

                                                                                  4   (“BofA”), by and through the law firm of Holley Driggs Walch Fine Wray Puzey & Thompson,

                                                                                  5   hereby stipulate and agree as follows:

                                                                                  6            1.     All of BofA’s Claims against Bailey are hereby dismissed with prejudice;

                                                                                  7            2.     All of Bailey’s Counterclaims against BofA are hereby dismissed with prejudice;

                                                                                  8            3.     The Release of the Lis Pendens with recorded as Instrument No. 20140609-

                                                                                  9   0001532 may be filed and recorded as necessary.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10            4.     Each party will bear their own attorneys’ fees and costs; and

                                                                                 11            5.     All pending dates and obligations shall be vacated.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Dated this 14th day of November, 2018.               Dated this 14th day of November, 2018.
                                                      702.382.2101




                                                                                 13   BROWNSTEIN             HYATT             FARBER HOLLEY DRIGGS WALCH FINE WRAY
                                                                                 14   SCHRECK LLP                                     PUZEY & THOMPSON

                                                                                 15
                                                                                      By: /s/ Frank M. Flansburg III                       By:       /s/ Rachel E. Donn
                                                                                 16       Frank M. Flansburg, III, Esq.                          Rachel E. Donn, Esq.
                                                                                          Nevada Bar No. 6974                                    Nevada Bar No. 10568
                                                                                 17       100 North City Parkway, Suite 1600                     400 South 4th Street, Third Floor
                                                                                          Las Vegas, Nevada 89106-4614                           Las Vegas, Nevada 89101
                                                                                 18       Attorneys for Defendant/Counterclaimant                Attorneys for Plaintiff/Counterdefendant
                                                                                 19       Samuel R. Bailey                                       Bank of America, N.A.

                                                                                 20
                                                                                                                November
                                                                                               IT IS SO ORDERED this        16,of2018.
                                                                                                                     _____ day    November, 2018.
                                                                                 21
                                                                                                                                        _______________________________________
                                                                                 22                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                      Submitted By:
                                                                                 23
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 24
                                                                                      BY: /s/ Frank M. Flansburg, III
                                                                                 25   FRANK M. FLANSBURG III, ESQ., Bar No. 6974
                                                                                      fflansburg@bhfs.com
                                                                                 26   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                 27   Attorneys for Defendant/Counterclaimant Samuel R. Bailey
                                                                                 28
                                                                                                                                       2
                                                                                      17836182.1
